Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered February 17, 1989, convicting defendant upon his plea of guilty of two counts of the crime of criminal sale of a controlled substance in the second degree.
The only issue defendant raises on this appeal is that the sentence he received, two concurrent prison terms of four years to life, is harsh and excessive. Although defendant did not receive the minimum sentence allowed by statute, he also did not receive the maximum sentence (see, Penal Law § 70.00 [2] [a]; [3] [a] [ii]). Even more significant, defendant pleaded guilty knowing that he would receive the sentence ultimately imposed by County Court. Under such circumstances, we reject defendant’s claim that the sentence he bargained for is harsh and excessive (see, People v Neira, 130 AD2d 518, lv denied 70 NY2d 715; People v Kazepis, 101 AD2d 816, 817).
Judgment affirmed.
Mahoney, P. J., Weiss, Mikoll, Levine and Harvey, JJ., concur.